DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson et al., U.S. Patent Application No. 2012/0165130, in view of Aoyama et al., U.S. Patent Application No. 2008/0220907, and in further view of Madson, U.S. Patent Application No. 2012/0122613. As to Claim 1, Madson, ‘130, teaches a golf ball having a surface with a plurality of recessed dimples thereon, paragraph 0009.  Madson, ‘130, teaches that the dimples may have a circular plan shape, paragraph 0009.  A dimple profile may be defined by a function resulting from the sum of a catenary function and a different curve, paragraph 0010.  Similarly shaped dimples may have at least two different diameters, paragraph 0013.  Madson, ‘130, does not specify that the catenary function may be modified by including a constant value.  Aoyama teaches that a golf ball dimple profile may be defined by a catenary function including a constant (shape factor) according to applicant’s defining equation, paragraphs 0015-0021.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, ‘130, with a catenary function including a constant, as taught by Aoyama, to provide Madson, ‘130, with selectable factor for tailoring the dimple profile contour, to yield the predictable result of facilitating the process of customizing the dimple shape.  Madson, ‘130, as modified, is silent as to the different curve added to the catenary function being a Witch of Agnesi function.  Madson, ‘613, teaches that a golf ball may be provided with dimples having a profile defined by a Witch of Agnesi function, the function being defined by applicant’s claimed equation, see Abstract.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, ‘130, as modified, with the different curve selected to be a Witch of Agnesi function defined by applicant’s equation, as taught by Madson, ‘613, to provide Madson, ‘130, as modified with a known substitute curve suitable for use in dimple profile design.  
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson, ‘130, in view of Aoyama and Madson, ‘613, as applied to claim 1 above, and further in view of Nardacci et al., U.S. Patent Application No. 2010/0075776.  Madson, ‘130, as modified, substantially shows the claim limitations, as discussed above.  Madson, ‘130, as modified, does .  
Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that the teaching of prior art does not disclose the combination of constant shape-related constants in the catenary equation together with a dynamic variable, for dimples having different diameters, in the Witch of Agnesi equation, the examiner maintains the position that Aoyama, at paragraph 0036, teaches that the catenary equation may be used to generate a dimple profile shape, for dimples having varied diameters incorporating a catenary equation with constant shape-related constants.  Madson, ‘613, describes the structure of the Witch of Agnesi equation with a variable “a”, which may be the dimple radius.  It follows that dimples of different diameters would have different values for the dynamic variable, “a”.  .  
In response to applicant’s argument that the failure to use the polynomial expression to calculate specific values for the dynamic variable would result in dimple profiles which would not produce similarly shaped dimples, the examiner maintains the position, that, while the disclosed polynomial expression represents a process for generating a dynamic variable, dimple shapes disclosed by the combined teaching of the references would also produce similarly shaped dimples, in the broadest reasonable interpretation.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the value for the constant “a” for the second dimple is specifically calculated according to the particular method and equations disclosed in Applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        3 February 2022